PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Meyer et al.
Application No. 16/327,727
Filed: February 22, 2019
Attorney Docket No.: 
27843-1358 160499US01
For: POLYURETHANE MATERIAL WITH A HIGH TEMPERATURE RESISTANCE
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed September 1, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, October 14, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were timely obtained.  Accordingly, the application became abandoned on January 15, 2021.  A Notice of Abandonment was mailed April 20, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a corrected Application Data Sheet (ADS), (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 1765 for appropriate action in the normal course of business on the reply received September 1, 2021.

A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.



Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/Michelle R.  
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions


cc:	CHRISTOPHER M. GOFF
	7700 FORSYTH BLVD.
	SUITE 1800
	ST LOUIS, MI 63105